Exhibit 1.1 NOVABAY PHARMACEUTICALS, INC. Common Stock Warrants UNDERWRITING AGREEMENT March 19, 2014 LAIDLAW & COMPANY (UK) LTD. 546 Fifth Avenue, 23rd Floor New York, New York 10036 As Representative of the Several Underwriters, Ladies and Gentlemen: 1. Introductory . NovaBay Pharmaceuticals, Inc., a Delaware corporation (“ Company ”), agrees with Laidlaw & Company (UK) Ltd. (the “ Representative ”) and with the several Underwriters named in Schedule A hereto for which the Representative is acting as the representative (the Representative and such other underwriters being collectively called the “ Underwriters ”) to issue and sell to the several Underwriters 5,600,000 shares (“the Shares ”) of its common stock, par value $0.01 per share (“ Common Stock ”). For each Share issued and sold by the Company, the Company shall issue and sell to the several Underwriters a warrant to purchase 0.25 of a share of Common Stock at an exercise price of $1.56 per share (each, a “ Warrant ”), or an aggregate of Five Million Six Hundred Thousand (5,600,000) Warrants to purchase an aggregate of One Million Four Hundred Thousand (1,400,000) shares of Common Stock (the “ Warrants ” and together with the Shares, the “ Securities ”). 2. Representations and Warranties of the Company . The Company represents and warrants to, and agrees with, the several Underwriters that: (a) Filing and Effectiveness of Registration Statement; Certain Defined Terms . The Company has filed with the Commission a registration statement on Form S-3 (No. 333-180460), including a related prospectus or prospectuses, covering the registration of the Securities under the Securities Act, which has become effective. “ Registration Statement ” at any particular time means such registration statement in the form then filed with the Commission, including any amendment thereto, any document incorporated by reference therein and all 430B Information and all 430C Information with respect to such registration statement, that in any case has not been superseded or modified. “ Registration Statement ” without reference to a time means the Registration Statement as of the Effective Time. For purposes of this definition, 430B Information shall be considered to be included in the Registration Statement as of the time specified in Rule 430B. For purposes of this underwriting agreement (this “ Agreement
